     Case 2:20-cv-01892-TLN-AC Document 17 Filed 06/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    DONNY STEWARD,                                   No. 2:20-cv-01892-TLN-AC
12                       Plaintiff,
13           v.                                        ORDER
14    ASEIL MOHMOUD, et al.,
15                       Defendants.
16

17          Plaintiff Donny Steward (“Plaintiff”), a state prisoner proceeding pro se, has filed this

18   civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 15, 2021, the magistrate judge issued findings and recommendations herein

21   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

22   findings and recommendations were to be filed within twenty-one days. (ECF No. 10.) Plaintiff

23   has not filed objections to the findings and recommendations.

24          The Court presumes that any findings of fact are correct. See Orand v. United States, 602

25   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

26   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983).

27          The Court has reviewed the file and finds the findings and recommendations to be

28   supported by the record and by the magistrate judge’s analysis.
                                                       1
     Case 2:20-cv-01892-TLN-AC Document 17 Filed 06/09/21 Page 2 of 2


 1           Accordingly, IT IS HEREBY ORDERED that:

 2          1. The Findings and Recommendations issued April 15, 2021 (ECF No. 10), are

 3   ADOPTED IN FULL;

 4          2. The Complaint is DISMISSED with prejudice for failure to state a claim upon which

 5   relief may be granted and for seeking monetary relief from defendants who are immune from

 6   such relief, see 28 U.S.C. § 1915A(b)(1)-(2); and

 7          3. The dismissal of this action is designated a “strike” within the meaning of 28 U.S.C.

 8   § 1915(g).

 9          IT IS SO ORDERED.

10   DATED: June 8, 2021

11

12

13
                                                             Troy L. Nunley
14
                                                             United States District Judge
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
